FILED

MAR 2 9 2012
 CC|erk, U.S. District & Bankruptcy
ourts for the District of columbia
GREGORY JOEL SITZMANN, )
Plaintiff, g
v_ § Civil Action No.  
THOMAS ABBENANTE, §
Defendant. §
MEMORANDUM OPINION

The plaintiff has filed an application to proceed in forma pauperis and a pro se
"Complaint for Malpractice" against the attorney appointed to represent him in a criminal matter
now pending in this Court. Compl. 11 l; see United States v. Sitzmarzn, No. O8-cr-0242 (PLF)
(D.D.C. filed Aug. 7, 2008). The application will be granted, and the complaint will be
dismissed.

F ederal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different States. See 28 U.S.C. § l332(a). This complaint sets forth a
negligence claim, and does not establish federal question jurisdiction Both parties are located in
the District of Columbia. Notwithstanding the plaintiff s demand for damages of $100,000, see

Compl. at 4 (page number designated by the Court), diversity of citizenship is not present.

 

United States District judge